Citation Nr: 1129275	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-08 321	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for vertigo.

2. Entitlement to service connection for serious otitis media.

3. Entitlement to service connection for Eustachian tube dysfunction.  

4. Entitlement to service connection for labyrinthitis.

5. Entitlement to service connection for viral syndrome.

6. Entitlement to service connection for persistent range of motion with effusion.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD
M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty to include the period from November 1977 to December 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated in May 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

In March 2011, prior to the promulgation of a decision by the Board in the appeal, the Veteran withdrew her appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

(The Order follows on the next page.)


ORDER

The appeal is dismissed.



		
George E. Guido Jr.
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


